Exhibit 10.15
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of October 12,
2011, by and among the persons and entities signatory hereto (individually, a
“Secured Party” and collectively, the “Secured Parties”), and W-net Fund I, LP,
who will serve as the representative of the Secured Parties and is referred to
herein from time to time as the as the “Secured Party Representative,” and
Phototron Holdings, Inc., Growlife, Inc. and Phototron, Inc. (each a “Grantor”).
 
RECITALS
 
A.           The Secured Parties have advanced money (the “Loan”) in the amount
and manner set forth in those certain Senior Secured Promissory Notes issued by
Phototron Holdings, Inc. (the “Borrower”) from time to time in favor of the
Secured Parties (the “Notes”).  The Secured Parties are willing to make the Loan
to the Borrower but only upon the condition, among others, that each Grantor
shall grant to the Secured Parties a security interest in such Grantor’s
intellectual property to secure the Borrower’s obligations under the Notes.
 
B.           Pursuant to the terms of that certain Security Agreement dated as
of October 12, 2011 (the “Security Agreement”), each Grantor has granted to the
Secured Parties a security interest in all of such Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral (capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Security Agreement).
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of the Borrower’s obligations under the
Notes, each Grantor hereby represents, warrants, covenants and agrees as
follows:
 
AGREEMENT
 
To secure the Borrower’s obligations under the Notes, each Grantor grants and
pledges to the Secured Parties a security interest in all of such Grantor’s
right, title and interest in, to and under all Collateral constituting
intellectual property (including without limitation those copyrights, patents
and trademarks listed on Schedules A, B and C hereto), and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to the Secured Parties under the Security Agreement.  The rights and
remedies of the Secured Parties with respect to the security interest granted
hereby are in addition to those set forth in the Security Agreement and the
other Security Documents, and those which are now or hereafter available to the
Secured Parties as a matter of law or equity.  Each right, power and remedy of
the Secured Parties provided for herein or in the Security Agreement or any of
the Security Documents, or now or hereafter existing at law or in equity shall
be cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by the Secured Parties, either
individually, collectively or through the Secured Party Representative, of any
one or more of the rights, powers or remedies provided for in this Intellectual
Property Security Agreement, the Security Agreement or any of the other Security
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including a Secured Party, of
any or all other rights, powers or remedies.
 
 
1

--------------------------------------------------------------------------------

 
 
If the Borrower issues additional Notes after the date hereof, any purchaser of
such Notes shall become a party to this Intellectual Property Security Agreement
by executing and delivering a counterpart signature page hereto, agreeing to be
bound by and subject to the terms of this Agreement as a Secured Party.
 
Two or more duplicate originals of this Intellectual Property Security Agreement
may be signed by the parties, each of which shall be an original but all of
which together shall constitute one and the same instrument.  This Intellectual
Property Security Agreement may be executed in counterparts (including via
facsimile or digital image format), all of which counterparts taken together
shall constitute one completed fully executed document.
 
This Intellectual Property Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, except as
required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest created hereby, or remedies hereunder,
in respect of any particular collateral are governed by the law of a
jurisdiction other than the state of California.  Each Grantor hereby (i)
irrevocably submits to the jurisdiction of any state or federal court sitting in
Los Angeles County, California in any action or proceeding arising out of or
relating to this Intellectual Property Security Agreement, (ii) waives any
defense based on doctrines of venue or forum non conveniens, or similar rules or
doctrines, and (iii) irrevocably agrees that all claims in respect of such an
action or proceeding may be heard and determined in state or federal courts
located in Los Angeles County, California.  Each Grantor and the Secured Parties
mutually waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Intellectual Property Security
Agreement.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to as of the date first written above.
 

Grantors: PHOTOTRON HOLDINGS, INC.                  
 
By:
 /s/ Brian B. Sagheb      
Brian B. Sagheb
     
Chief Executive Officer
 

 
 

  GROWLIFE, INC.                
 
By:
 /s/ Brian B. Sagheb      
Brian B. Sagheb
     
Chief Executive Officer
 


  PHOTOTRON, INC.                  
 
By:
/s/ Brian B. Sagheb      
Brian B. Sagheb
     
Chief Executive Officer
 





Secured Party Representative: W-NET FUND I, LP                  
 
By:
 /s/ David Weiner      
David Weiner
     
Manager of the General Partner
 





Secured Party: W-NET FUND I, LP                  
 
By:
/s/ David Weiner      
David Weiner
     
Manager of the General Partner
 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Copyrights
 
Description
Registration
Number
Registration Date

 
 
4

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Patents
 
Description
Patent/App.
No.
File Date

 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Trademarks
 
Description
Serial No.
File Date
     
Phototron
85295812
4/14/11
Grow Plus
85280580
3/29/11
Growlife
85280216
3/29/11


 
6